Citation Nr: 1509619	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent beginning February 1, 2009, for right kidney papillary renal cell carcinoma, status post radical nephrectomy.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Rethmeier, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was Remanded in December 2013 and in August 2014.  

In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 

The Board has reviewed the Veteran's physical and electronic claims files in preparation for rendering this decision.

In its August 2014 Remand, the Board referred a claim for service connection for an anxiety disorder, secondary to the Veteran's service-connected right kidney papillary renal cell carcinoma, status post radical nephrectomy, to the Agency of Original Jurisdiction (AOJ).  There is no record that the AOJ has yet adjudicated this issue, the Board does not have jurisdiction over it, and it is, once again, referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Laboratory examinations of the Veteran's urine and blood since his nephrectomy have shown primarily normal results, with some recurrent microalbuminuria, described by providers as mild renal insufficiency, essentially asymptomatic. 
2.  The Veteran's voiding dysfunction is due to a combination of benign prostatic hypertrophy, phimosis, and meatal stenosis unrelated to renal cell carcinoma status post nephrectomy.

3.  The preponderance of the evidence establishes that each of the symptoms that the Veteran contends prevent him from working have been attributed to disabilities for which service connection is not in effect.  

4.  The Veteran's mild renal insufficiency and post-operative scars, status post nephrectomy do not impair his general ability to perform work-like tasks and do not preclude gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent beginning February 1, 2009, for right kidney papillary renal cell carcinoma, status post radical nephrectomy, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7500, 7528, 7599 (2014).

2.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for increased initial rating post nephrectomy, from February 2009

The Veteran contends that his service-connected right kidney carcinoma, status post radical nephrectomy, is more severe than reflected in the current 30 percent disability rating.  The Rating Schedule provides a 100 percent rating for malignant neoplasms of the genitourinary system, for a limited period, until cessation of cancer treatment.  38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  The 100 percent rating follows removal of a malignant neoplasm of the genitourinary system continues until the Veteran has a mandatory VA examination following cessation of surgical, X-ray, antineoplastic chemotherapy or other treatment of the malignant neoplasm.  DC 7528.  

As noted above, an initial 100 percent evaluation was assigned.  That rating was reduced, as directed by DC 7500, effective February 1, 2009.  DC 7500 provides a minimum 30 rating following nephrectomy, unless the Veteran requires treatment for cancer or a more favorable rating can be assigned for voiding dysfunction or renal dysfunction residuals.  DC 7528.  The Veteran contends that he is entitled to an initial rating in excess of 30 percent at the expiration of the initial total evaluation.  

Facts

The Veteran underwent a right radical nephrectomy in July 2008.  Service connection for renal cancer was granted, and a total temporary disability rating was assigned following the surgery, until cessation of therapy for renal cancer.  Required re-evaluation of the Veteran's status in February 2009 revealed that the Veteran was no longer under any type of treatment for renal cell cancer.  The Veteran was advised that his cancer was in remission.  

August 2009 VA outpatient records disclose that the Veteran returned to his employment in construction.  He complained of fatigue.  The Veteran's BUN was elevated.  Dehydration was suspected, since other tests of kidney function showed no abnormality.  In 2010, the Veteran was found to have a large cyst on his remaining (left) kidney.  

On VA examination in June 2010, the Veteran reported daytime voiding frequency of three hours and three episodes of nocturia daily.  He had 2+ pitting edema of the lower extremities.  The examiner noted a slight elevation in BUN.  The Veteran reported that he had stopped working as a result of fatigue and edema in the lower extremities.  No recurrence of cancer was found.

The examiner who conducted February 2011 evaluaiton concluded that the Veteran had congestive heart failure (CHF) due to obesity and chronic obstructive pulmonary disorder (COPD) due to "massive multi decade tobacco abuse."  The examiner also concluded that a "simple cyst" on the left kidney was unrelated to the removed right renal cancer.

On VA examination in October 2011, the Veteran complained of headaches, edema, fatigue, cough, and left-sided chest pain with exertion.  He was short of breath after walking across the waiting room.  The Veteran was working part-time as a truck driver.  The examiner concluded that the Veteran's symptoms were of primarily pulmonary origin.  

ECM, DO, a private provider who treated the Veteran in 2011, concluded that the Veteran had COPD and hypertension with CHF, and attributed the Veteran's fatigue, shortness of breath, edema, and other complaints to the COPD and CHF.  Other providers concluded that the Veteran did not have congestive heart failure, and, in contrast, concluded that venous congestion in the lower extremities was due to "significant" varicose veins.  See September 2011 VA examination report.  

On VA examination in early 2012, the Veteran reported that he could not void while standing.   The examiner concluded that the Veteran's voiding difficulty (lack of pressure for urination) was likely prostatic hypertrophy.  No proteinuria, hematuria, or other renal dysfunction indicator was found on VA examination in July 2012.  

In March 2014, the Veteran was referred for urology consultation for his voiding complaints.  The Veteran complained of left-sided chest pain.  Diagnostic evaluations including EKG disclosed left bundle branch block.  Evaluation of heart function disclosed an ejection fraction of 60 percent.

At his May 2014 Videoconference before the Board, the Veteran testified that, just before his kidney cancer was found, he had a severe backache, frequent urination, and blood in his urine.  May 2014 Videoconference Hearing Transcript (Tr.) at 5.  The Veteran testified that all symptoms except blood in the urine continued after the kidney was removed, so he believed those symptoms were related to the cancer.  (Tr. at 6.)  The Veteran testified that he had no symptoms of leg pain and swelling or difficulty urinating prior to the cancer surgery.  Tr. 8-10.  The Veteran contended that these symptoms, especially the back and leg pain, kept him from standing more than two or three hours at a time, or working for more than four hours in a day.  The Veteran was employed part-time in the meat department of a grocery store.  

Urologic evaluation in October 2014 disclosed that the Veteran, who was uncircumcised, had severe phimosis.  For purposes of reference, the Board notes that phimosis is defined as a constriction of the foreskin, preventing the foreskin from being retracted to allow urine to pass out of the urinary meatus.  Stedman's Medical Dictionary 1368 (27th ed. 2000).  The phimosis was so severe the provider was unable to insert a cystoscope.  A lower urinary tract infection was suspected, but laboratory examination of the urine was negative.  The provider concluded that the Veteran required a circumcision and a cystoscopy.  

The report of an October 2014 VA examination reflects that the Veteran had renal dysfunction, defined as persistent proteinuria, hematuria, or GFR less than 60cc/min/1.73m2, but the Veteran did not require dialysis.  The examiner opined that the Veteran did not have hypertension or heart disease due to renal dysfunction, and did not have pyonephrosis (attacks of colic with infection) or recurrent symptomatic urinary tract or kidney infections.  The Veteran's BUN (blood urea nitrogen) and creatinine were normal, there were no hyaline or granular casts and urinalysis was negative for albumin, but microalbumin was detected.  

The VA examiner noted that the Veteran had a very slow urinary stream, hesitancy, daytime frequency, nocturia and other lower urinary tract symptoms.  The examiner opined that such lower urinary tract symptoms generally could be clinical manifestations of prosthetic hypertrophy, bladder outlet obstruction or neurogenic bladder among other causes.  The VA examiner stated that the urologist identified phimosis and prostatic hypertrophy as the cause of the Veteran's voiding symptoms.  The VA examiner further stated, and emphasized, that the mild degree of renal insufficiency the Veteran had manifested could not cause his lower urinary tract symptoms.  

The examiner further opined that, given the Veteran's normal serum albumin levels, his normal BUN and creatinine, and minimal elevation of microalbumin in the urine, there was no pathologic mechanism by which the history of removed renal cell cancer and nephrectomy could result in lower extremity edema.  The examiner further concluded that the Veteran's renal cell cancer remained in remission at the time of the October 2014 VA examination, so there were no symptoms referable to his service-connected cancer or nephrectomy, given his normal laboratory data and CT scans.  

In November 2014, circumcision was performed and cystoscopy conducted.  An additional diagnosis of meatal stenosis was assigned following the November 2014 surgery.  

Analysis

A 30 percent rating is the maximum schedular rating available for loss of one kidney under DC 7500.  The Board has therefore considered whether a more favorable disability evaluation, status post-nephrectomy, is available based on renal dysfunction or voiding dysfunction.  See 38 C.F.R. § 4.115b, DC 7528.  The Board notes that, if a Veteran's rating status-post nephrectomy is rated based on renal dysfunction or voiding dysfunction under DC 7528, the Veteran is not entitled to both a rating under DC 7528 and the 30 percent minimum rating for loss of a kidney under DC 7500.  Therefore, a rating based on renal dysfunction or voiding dysfunction will be favorable only if the Veteran meets criteria for a rating in excess of 30 percent. 

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Obstructed voiding warrants ratings ranging from noncompensable to 30 percent disabling.  A 30 percent rating is warranted if, for example, obstructed voiding requiring catheterization, for example.  Even if the Veteran's voiding obstruction were found to be related to his service-connected kidney cancer or nephrectomy, a disability rating higher than the currently assigned 30 percent disability rating is not available on a schedular basis.  38 C.F.R. § 4.115a.  

The Veteran required circumcision to correct obstructed voiding.  The Veteran has made no argument that circumcision was necessary because of renal cancer or right nephrectomy.  Thus, evaluation based on obstructed voiding would not be more favorable to the Veteran than the current rating.  

Voiding dysfunction may alternatively be rated based on urine leakage.  If urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requires use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  Leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent disability rating.  

In this case, the Veteran contends that he has difficulty voiding, but he does not report leakage or incontinence.  He has not reported use of absorbent materials at any time, nor has he reported that he must change his clothing more frequently than daily because of incontinence.  Therefore, evaluation based on voiding dysfunction would result in a 20 percent rating, which is less favorable to the Veteran than the 30 percent evaluation already assigned.  

A 40 percent rating for urinary frequency contemplates a daytime voiding interval less than one hour, or awakening to void 5 or more times per night.  Id.  In this case, the Veteran complains of feeling the urge to void frequently, approaching hourly voiding during the daytime, and at least four times per night.  However, the evidence establishes that the Veteran's voiding frequency and slow stream of urine prior to November 2014 was related to phimosis, meatal stenosis, and benign prostatic hypertrophy.  Therefore, voiding dysfunction symptoms have been medically attributed to causes other than the service-connected disability, and cannot serve as a factual basis for a rating in excess of 30 percent from February 1, 2009.

February 2011 and October 2014 medical opinions establish that the Veteran's current benign prostatic hypertrophy (BPH) is unrelated to service-connected renal cancer.  The etiology of BPH is not observable by a lay individual.  The preponderance of the probative and persuasive evidence is against a finding that the Veteran's voiding frequency is related to renal cell cancer or right nephrectomy.  The unfavorable medical evidence is more persuasive and of greater probative value than the Veteran's lay belief that BPH is related to his service-connected renal cancer.  Voiding frequency cannot serve as a basis for an evaluation in excess of 30 percent for residuals of renal cancer, status post nephrectomy.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  Under this regulation, a 30 percent evaluation is warranted for albumin in the urine, whether constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  The Veteran has albumin in his urine, but hyaline or granular casts or red blood cells have not been found since February 1, 2009.  However, as noted above, a 30 percent evaluation is already assigned under DC 7500 for removal of one kidney.  The Veteran is not entitled to a 30 percent rating for loss of a kidney and to a rating for renal dysfunction at the same time, since both DCs rating disability due to loss of a kidney.  38 C.F.R. § 4.14.  

A 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems.  

As noted, the Veteran has intermittent microalbuminuria.  However, medical opinions rendered in February 2011, October 2011, March 2014, and October 2014, attribute the Veteran's lower extremity edema to the Veteran's pulmonary disorders, cardiovascular disorders, and significant varicose veins.  The evidence incudes numerous references to the Veteran's ankylosing spondylitis of the thorax as the cause of back pain.  See, e.g., March 2014, February 2013, VA outpatient treatment notes; October 2014 private CT Chest, Abdomen, and Pelvis with Contrast.  

The providers attributed the Veteran's complaints of fatigue to diagnosed pulmonary and cardiovascular disorders, not to renal cancer or nephrectomy.  The clinical evidence is replete with references to the Veteran's obesity (weight of 267 pounds with body mass index (BMI) of 38 prior to surgery in 2008, with BMI increased to 42, and weight to 290 pounds in March 2014, going down to 268 pounds in October 2014) as a cause of fatigue, weakness, shortness of breath, and edema of the lower extremities.  

The preponderance of the medical evidence establishes that those symptoms which the Veteran contends entitle him to a rating in excess of 30 percent for kidney disability, such as back pain, fatigue, shortness of breath, headaches, and voiding dysfunction are, in fact, medically attributed to disorders for which service connection is not in effect.  The unfavorable medical opinions are of greater weight and probative value than the Veteran's lay observation that these symptoms were noted at the time kidney cancer was diagnosed and surgically treated.  

In the absence of recurrence of a malignant neoplasm, and in the absence of more than mild symptoms of renal dysfunction, and given attribution of other current symptoms to disorders for which service connection are not in effect, the current 30 percent rating under DC 7500 is the highest rating to which the Veteran is entitled from February 1, 2009.  The Board has considered whether application of any other Diagnostic Code might warrant a higher evaluation, but finds no basis for a higher rating.    




Extraschedular evaluation

The Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the criteria for rating disability following removal of a kidney, after cessation of treatment for malignancy, encompasses all symptoms of disability the Veteran manifested.  Higher ratings are available, but the Veteran did not manifest the increased symptoms required for the higher ratings.  The assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional factors or symptoms of service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Entitlement to TDIU

Currently, the Veteran has been granted service connection for:  right kidney papillary renal cyst carcinoma, status post nephrectomy, evaluated as 30 percent disabling from February 1, 2009; plantar wart, right foot, evaluated as noncompensable; and, bilateral hearing loss, evaluated as noncompensable.  The Veteran's current combined evaluation, since February 2009, is 30 percent disabling.  Thus, the Veteran does not met schedular criteria for consideration of TDIU.  

A Veteran may be awarded TDIU benefits on an extraschedular basis if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's post-service employment experience appears to be in two areas.  He has reported employment experience in construction, as an excavator, for many years.  The Veteran also worked as a truck driver, then in a program for developmentally disabled youth, and then as a meat cutter 4 hours daily for a grocery store.  The Veteran apparently stopped working when he attained age 65.  

The Veteran reported that he was unable to continue working in the program for disabled youth and unable to work more than four hours daily as a meat cutter due to back pain.  He has reported inability to continue other occupations due to fatigue, edema of the lower extremities, shortness of breath, renal dysfunction, voiding dysfunction, and other symptoms.  As set forth at some length above, renal dysfunction is the only impairment or symptom which interferes with the Veteran's ability to work which has been medically attributed to a service-connected disability.  

However, the medical evidence, set forth in more detail above, reflects that the Veteran's symptoms other than renal dysfunction are attributed to COPD, phimosis, meatal stenosis, benign prostatic hypertrophy, sleep apnea, morbid obesity, cardiac disorders including first degree AV block and mild left bundle branch block, and "significant" varicose veins.  See, e.g., September 2014 Affiliated Community Medical Centers (ACMC) private outpatient treatment notes, October 2014 VA examination report.  

The Veteran's contentions that back pain, edema of the lower extremities, fatigue, shortness of breath, and voiding frequency and obstructed voiding would make it difficult for him to hold most types of employment are credible.  However, those symptoms are wholly attributed to non-service-connected disorders.  The kidney dysfunction due to service-connected renal cancer and nephrectomy is characterized by the Veteran's providers as mild and as resulting in mild symptoms.  The Veteran's cancer has not recurred.  Providers have opined that the Veteran's kidney dysfunction does not interfere with most occupational tasks.  

The Board finds it entirely credible that the Veteran's kidney dysfunction would impose some employment restrictions.  However, the medical opinions establish that the Veteran's renal dysfunction, hearing loss, and plantar wart, right foot, do not preclude all forms of employment for which the Veteran has occupational experience.  

Therefore, the Board finds that his service-connected disabilities alone do not preclude the Veteran from obtaining or retaining substantially gainful employment.  Rather, the evidence establishes that the Veteran left each of his last four places of employment due to such symptoms as back pain, fatigue, inability to stand.  These symptoms have been medically attributed to disorders unrelated to a service-connected disability.  The Board is unable to assign a TDIU rating in the first instance, and finds no evidence which supports referral of the claim to the RO for further development of consideration of TDIU on an extraschedular basis.

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claim for an increased initial rating for renal cancer, post-operative, from February 2009, arises following an initial grant of service connection for renal cancer, status post nephrectomy.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Thus, no further notice is required as to that claim.  

As to the TDIU claim, notice of the criteria for TDIU and the types of evidence that would substantiate the claim was issued first in January 2011, and such notice was reiterated in or as result of the Board's Remands.  The Veteran's testimony at his 2014 videoconference hearing demonstrates that the Veteran was aware of the evidence required to substantiate his claim for TDIU.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A Veterans Law Judge who chairs a hearing has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  During the 2014 hearing before the Board, the Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim for an increased (compensable) evaluation for the service-connected kidney loss disability.  Each duty to the Veteran outlined in Bryant was met during the 2014 Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


The appeal for an initial rating in excess of 30 percent beginning February 1, 2009, for right kidney papillary renal cell carcinoma, status post radical nephrectomy, is denied.  

The appeal for TDIU is denied.  



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


